PER CURIAM.
Rosa E. Torrealba filed a timely motion for mitigation of sentence under Florida Rule of Criminal Procedure 3.800(c). Tor-realba’s motion also included allegations of ineffective assistance of counsel. The trial court denied the motion, treating it solely as one for post-conviction relief for ineffective assistance of counsel under Florida Rule of Criminal Procedure 3.850. Torreal-ba appeals.
We find that Torrealba, in effect, made two motions, one under rule 3.800(c) and one under rule 3.850. The trial court ruled that Torrealba’s 3.850 motion failed for lack of sufficient factual allegations. See Ragsdale v. State, 720 So.2d 203, 207 (Fla.1998). We agree and affirm.
The trial court failed, however, to address. Torrealba’s 3.800(c) motion. Expressing no view on the merits - of the motion, we reverse the order as it pertains to the 3.800(c) motion and remand to the trial court for its further consideration. See Brown v. State, 707 So.2d 1191 (Fla. 2d DCA 1998).
Affirmed in part, reversed in part, and remanded for further proceedings.
GREEN and SHEPHERD, JJ., concur.